Citation Nr: 1434421	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-47 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.
 
2.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to September 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a videoconference hearing before the Board in July 2011; he failed to report for the hearing and has not requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.

In a January 2012 decision, the Board denied a rating in excess of 10 percent for both the right and left wrist carpal tunnel syndrome.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside the January 2012 Board decision and remanded the claims for readjudication.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  

The Veteran was most recently afforded a VA examination in January 2011, more than three years ago.  At the time, the course of the Veteran's bilateral carpal tunnel syndrome was described as progressively worsening.  Since that time, the Veteran's representative submitted a statement suggesting that the January 2011 report was at least partially inadequate in that it did not address the length of time for which grip strength testing was conducted, which was needed as the Veteran's complaints related to grip strength were described as "progressive weakness with decreased grip."  The representative suggested that the Veteran's bilateral carpal tunnel at least rises to the level of moderate, yet largely based this assessment on the July 2008 VA examination report.  Since more than three years have passed since the 2011 VA examination, and the Veteran's representative has suggested that the report of that examination does not accurately represent the current severity of the Veteran's bilateral carpal tunnel syndrome, the Board finds that a remand to afford the Veteran a current VA examination is in order.

The Veteran's treatment records from the VA Winston-Salem Outpatient Clinic (OPC) dated through February 10, 2011, are of record within the paper claims files.  On remand, relevant ongoing VA medical records should be obtained and associated with the record.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's bilateral carpal tunnel syndrome since February 10, 2011, from the VA Winston-Salem OPC and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right and left wrist carpal tunnel syndrome.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



